MEMORANDUM **
Darren Keith Calhoun appeals his guilty-plea conviction and five-year sentence of probation for possession of stolen mail, in violation of 18 U.S.C. § 1708. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Calhoun’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. *709No pro se supplemental brief or answering brief has been filed.
Our examination of the brief and independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.